TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 9, 2019



                                     NO. 03-19-00084-CV


                                  Darius L. Heads, Appellant

                                               v.

                                  Brittney McDade, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY


This is an appeal from the judgment signed by the trial court on January 29, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.